EXAMINER'S COMMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This notice of allowance is responsive to the amendment filed September 23, 2021. As directed by the amendment, claims 1, 4-13 and 15 have been amended. 
The amendment to the specification is hereby acknowledged and is approved for entry.
The amendments to the claims noted above are sufficient to overcome the prior art rejections from the previous Office action, those rejections are hereby withdrawn. 
The amendment to the specification, coupled with Applicants remarks are sufficient to overcome the objection to the specification from the previous Office action. The objection to the specification 
Drawings
The drawings were received on September 23, 2021.  These drawings are acceptable. The previous objection to the drawings are hereby withdrawn.
Allowable Subject Matter
Claims 1-15 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record as set forth in the previous Office action fails to reasonably disclose or render obvious the invention of claim 1 or 13, comprising inter alia wherein the different emission angles or dependent angles when taken as a whole. Claims 2-12 and 14-15 are allowed for same reason because they require all limitations of either claim 1 or 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONIFACE N NGANGA whose telephone number is (571)270-7393.  The examiner can normally be reached on Mon. - Thurs. 5:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BONIFACE N NGANGA/Primary Examiner, Art Unit 3793